                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    AARON J. BRESSI,                                      No. 4:18-CV-01345

                 Plaintiff,                               (Judge Brann)

         v.                                              (Magistrate Judge Saporito)

    TRACY MCCLOUD, et al.,

                 Defendants.

                                            ORDER

                                     DECEMBER 30, 2019

        Aaron J. Bressi filed this amended 42 U.S.C. § 1983 complaint alleging that

numerous individuals violated his civil rights.1 On August 9, 2019, Magistrate Judge

Joseph F. Saporito, Jr., issued a Report and Recommendation recommending that

this Court dismiss the complaint, but permit Bressi to amend his First and Fourteenth

Amendment retaliation claim.2 Bressi thereafter filed motions for reconsideration

and motion to stay this matter, which the Court denied on November 19, 2019.3 The

Court permitted Bressi to file objections to the Report and Recommendation on or

before December 16, 2019, but no timely objections were filed.4


1
     Doc. 31.
2
     Doc. 38.
3
     Docs. 40, 41, 43, 51.
4
     The Court notes that Bressi has filed an appeal of this Court’s order denying his motions for
     reconsideration. (Doc. 53). Ordinarily, “the filing of a notice of appeal is an event of
     jurisdictional significance—it confers jurisdiction on the court of appeals and divests the
       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.5 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.6 Upon review

of the record, the Court finds no clear error, clear or otherwise, in Magistrate Judge

Saporito’s recommendations. Consequently, IT IS HEREBY ORDERED that:

       1. Magistrate Judge Joseph F. Saporito, Jr.’s Report and Recommendation

           (Doc. 38) is ADOPTED;

       2. Bressi’s motion for contempt (Doc. 50) is DENIED;

       3. Bressi’s amended complaint (Doc. 31) is DISMISSED with prejudice,

           with the exception of his First and Fourteenth Amendment retaliation

           claim, which is dismissed without prejudice; and




    district court of its control over those aspects of the case involved in the appeal.” United States
    v. Santarelli, 929 F.3d 95, 106 (3d Cir. 2019) (brackets and internal quotation marks omitted).
    However, “the jurisdiction of the lower court to proceed in a cause is not lost by the taking of
    an appeal from an order or judgment which is not appealable.” Venen v. Sweet, 758 F.2d 117,
    121 (3d Cir. 1985). There appear to be no jurisdictional grounds for Bressi’s appeal of this
    Court’s non-final order denying reconsideration, and that appeal therefore does not deprive
    this Court of jurisdiction to consider the Report and Recommendation.
5
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
6
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                                  2
4. Bressi may, within 30 days of the date of this Order, file an amended

   complaint that addresses the deficiencies identified by Magistrate Judge

   Saporito with respect to Bressi’s retaliation claim.



                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge




                                   3
